Exhibit 10.7*


Portions of this Exhibit Have Been
Omitted and Separately Filed
with the Securities And Exchange
Commission with a Request For
Confidential Treatment







AMENDED AND RESTATED
NON-EXCLUSIVE LICENSE AND SETTLEMENT AGREEMENT
This Amended and Restated Non-Exclusive License and Settlement Agreement
(“Agreement”) is entered into as of the Amendment Effective Date, and is
effective as of the Effective Date, by and between Genentech, Inc.
(“Genentech”), a Delaware corporation having its principal place of business at
1 DNA Way, South San Francisco, California 94080 and Regeneron Pharmaceuticals,
Inc. (“Licensee”), a New York corporation having its principal place of business
at 777 Old Saw Mill River Road, Tarrytown, NY 10591.
WHEREAS:
A.
Genentech and Licensee are parties to a patent litigation now pending in the
United States District Court, Southern District of New York, captioned Regeneron
Pharmaceuticals, Inc. vs. Genentech, Inc. (Civil Action No. 11-CV-01156-VB) (the
“Pending U.S. Litigation”);

B.
In general, Genentech claims in the Pending U.S. Litigation that certain of
Licensee’s activities with respect to the biopharmaceutical product known as
aflibercept infringe and/or will infringe certain United States patents owned by
Genentech, and Licensee claims that none of its activities with respect to
aflibercept infringe any valid claim of such patents;

G.
Genentech and Licensee settled some of the matters in dispute in the Pending
U.S. Litigation pursuant to a Non-Exclusive License and Partial Settlement
Agreement entered into on the Effective Date (the “Original Agreement”); and

H.
Genentech and Licensee desire to hereby amend and restate the Original Agreement
to provide, among other things, for the settlement of the remaining issues in
the Pending U.S. Litigation.

NOW, THEREFORE, in consideration of the promises and mutual covenants recited
herein, the Parties agree as follows:
Article I

Definitions
The following words and phrases shall have the meanings set forth below solely
for purposes of this Agreement:
1.01.    “Affiliate” shall mean any Person that, on or after the Effective Date,
controls, is controlled by, or is under common control with, a Party. For
purposes of this definition only, “controlled” and “control” shall mean (i)
owning, directly or indirectly, at least fifty percent (50%) of the outstanding
voting securities or other ownership interest of a Person, or (ii) possessing,
directly or indirectly, the power to manage, direct, or cause the direction of
the management and policies of a Person or the power to elect or appoint fifty
percent (50%) or more of the members of the governing body of the Person. A
Person shall be an Affiliate only during such period of time that such Person
meets the definition set forth in this Section 1.01. With respect to Genentech,
the term “Affiliate” shall not include Chugai Pharmaceutical Co., Ltd.
(“Chugai”) unless and until Genentech provides written notice to Licensee
specifying Chugai as an Affiliate of Genentech.
1.02.    “Amendment Effective Date” shall mean May 17, 2013.
1.03.    “Bayer Designee” shall mean any Third Party (other than Bayer
Healthcare LLC and its Affiliates) that is employed by or otherwise under
written contract with Bayer Healthcare LLC or any of its Affiliates to make,
use, sell, offer for sale, import, or export Licensed Product in the Field in
any country (or portion thereof) in the Territory

 
 
 




--------------------------------------------------------------------------------






on behalf of, or in collaboration or partnership with, Bayer Healthcare LLC or
any of its Affiliates, pursuant to a sublicense that Licensee grants to Bayer
Healthcare LLC and its Affiliates under and in accordance with Section 2.04;
provided however, the term “Bayer Designee” shall not apply to any such Third
Party to which Licensed Product is sold by Bayer Healthcare LLC or any of its
Affiliates solely for resale by such Third Party to other Third Parties in the
Field in any country (or portion thereof) in the Territory, where such Third
Party (i) does not pay any consideration to Bayer Healthcare LLC, Licensee, or
any of their respective Affiliates in connection with its resale of Licensed
Product, and (ii) has no significant contractual obligations to Bayer Healthcare
LLC, Licensee, or any of their respective Affiliates with regard to marketing or
promotion of the Licensed Product.
1.04.    “Calendar Quarter” shall mean each three month period commencing
January 1, April 1, July 1 and October 1 of each calendar year.
1.05.    "Designee” shall mean
1)    any Person (other than an Affiliate of Licensee) that is employed by or
otherwise under written contract with Licensee or an Affiliate of Licensee to
make, use, sell, offer for sale, promote, distribute, or market Licensed Product
in the Field in any country (or portion thereof) in the Territory on behalf of,
or in collaboration or partnership with, Licensee or its Affiliate; provided,
however, the term “Designee” shall not apply to any such Person to which
Licensed Product is sold by Licensee or an Affiliate of Licensee solely for
resale by such Person to Third Parties in the Field in any country (or portion
thereof) in the Territory, where such Person (i) does not pay any consideration
to Licensee or any Affiliate of Licensee in connection with its resale of
Licensed Product, and (ii) has no significant contractual obligations to
Licensee or any Affiliate of Licensee with regard to marketing or promotion of
the Licensed Product. The Parties acknowledge and agree that Bayer HealthCare
LLC and its Affiliates are currently, and have been since the Effective Date,
Designees with respect to Licensed Product; and

    2)    any Bayer Designee.
1.06.    “Effective Date” shall mean December 31, 2011.
1.07.    “Encumbered Patent” shall mean any patent or patent application, other
than those within the Excluded Patents,

    1) that is owned or co-owned as of the Effective Date by Genentech or a
subsidiary of Genentech, and with respect to which Genentech or the subsidiary
has entered into a written agreement prior to the Effective Date that grants one
or more Third Parties a license, co-license, co-ownership, control, right to
enforce, or other right in regard to such patent or patent application (or a
patent issuing or claiming priority therefrom), as a consequence of which
Genentech is contractually precluded from granting to Licensee a license under
such patent or patent application, or under a patent that issues from or claims
priority to such patent application, of the scope set forth in Section 2.01,
without breaching such written agreement or owing a royalty or other financial
obligation to one or more of such Third Parties; or

    2) that is not owned or co-owned by Genentech or a subsidiary of Genentech
as of the Effective Date, but is owned or co-owned by Genentech or a subsidiary
of Genentech as of the Amendment Effective Date, and with respect to which
Genentech or the subsidiary has entered into a written agreement prior to the
Amendment Effective Date that grants one or more Third Parties a license,
co-license, co-ownership, control, right to enforce, or other right in regard to
such patent or patent application (or a patent issuing or claiming priority
therefrom), as a consequence of which Genentech is contractually precluded from
granting to Licensee a license under such patent or patent application, or under
a patent that issues from or claims priority to such patent application, of the
scope set forth in Section 2.01,

 
2
 




--------------------------------------------------------------------------------






without breaching such written agreement or owing a royalty or other financial
obligation to one or more of such Third Parties.
 


A patent or patent application that meets the definition of Encumbered Patent
under Section 1.07(1) on the Effective Date but which falls outside of the
definition of Encumbered Patent at any time thereafter shall be treated as an
Encumbered Patent during the period when it meets the definition of Encumbered
Patent but shall not be treated as an Encumbered Patent during the period when
it falls outside of the definition of Encumbered Patent. A patent or patent
application that meets the definition of Encumbered Patent under 1.07(2) on the
Amendment Effective Date but which falls outside of the definition of Encumbered
Patent at any time thereafter shall be treated as an Encumbered Patent during
the period when it meets the definition of Encumbered Patent but shall not be
treated as an Encumbered Patent during the period when it falls outside of the
definition of Encumbered Patent.
1.08.    “Excluded Patents” shall mean (i) each of the patent applications (and
patents issuing therefrom) and patents listed on Exhibit A hereto; (ii) any
patent issuing at any time from any patent application to which any patent
listed on Exhibit A claims priority (including any foreign counterpart issuing
in any country of the Territory); (iii) any patent issuing at any time from any
patent application that claims priority to any of the foregoing patents or
applications or to any application to which any of the foregoing patents claim
priority (including any foreign counterpart issuing in any country of the
Territory); (iv) any patent issuing at any time from a divisional, continuation,
or continuation-in-part of any of the foregoing patent applications (including
any foreign counterpart issuing in any country of the Territory); (v) all
reissues, reexaminations, extensions, equivalents, and Supplementary Protection
Certificates of any of the foregoing patents and applications in (i), (ii),
(iii), and (iv); and (vi) the [****] Patents and the [****] Patents.
1.09.    [****] Patents” shall mean (i) [****] (ii) [****] (iii) [****] (iv)
[****] (v) [****] and (vi) all extensions, equivalents, and Supplementary
Protection Certificates of any of the foregoing (i), (ii), (iii), (iv), and (v)
outside the U.S
1.10.    “[****] Patents” shall mean (i) the Ex-U.S. patent applications (and
patents issuing therefrom) and patents listed in Exhibit B hereto; (ii) any
patent issuing at any time outside the U.S. from any patent application to which
any of the patents listed in Exhibit B claim priority; (iii) any patent issuing
at any time outside the U.S. from any patent application that claims priority to
any of the foregoing patents or applications or to any application to which any
of the foregoing patents claim priority; (iv) any patent issuing at any time
outside the U.S. from a divisional, continuation, or continuation-in-part of any
of the foregoing patent applications; and (iv) any extensions, equivalents, and
Supplementary Protection Certificates of any of the foregoing (i), (ii), (iii),
and (iv) outside the U.S.
1.11.    Field” shall mean and be limited to the prevention or treatment of eye
diseases and eye disorders in a human through the administration of Licensed
Product to the eye (including, but not limited to, the prevention or treatment
of age-related macular degeneration, central retinal vein occlusion, diabetic
macular edema, and/or myopic choroidal neovascularization in a human). The
Parties acknowledge and agree, for the sake of clarity, that “Field” does not
mean, and therefore excludes, the use of Licensed Product for any other purpose,
including prevention or treatment of any other diseases or disorders other than
eye diseases and eye disorders in a human. By way of example only, and without
limitation, “Field” excludes any use of Licensed Product for the prevention or
treatment of any form of breast cancer, colorectal cancer, lung cancer, ovarian
cancer, or prostate cancer in a human.
1.12.    “First Commercial Sale” shall mean the first sale in the Territory of
Licensed Product by Licensee or any of its Affiliates or any Designees to a
Third Party for use in the Field. That sale shall be deemed to have occurred on
the date of the first invoice to the Third Party for the Licensed Product. The
Parties acknowledge and agree that the First Commercial Sale in the Territory
occurred in the U.S. on a date prior to the Effective Date.

 
3
 




--------------------------------------------------------------------------------






1.13.    “Genentech Technology Patents” shall mean all patents (whether issued
prior to or after the Effective Date), other than the Licensed Patents, Excluded
Patents, and Encumbered Patents, that (i) are owned or co-owned as of the
Amendment Effective Date by Genentech or a subsidiary of Genentech, or (ii) are
issued after the Amendment Effective Date and claim priority to a patent or
patent application owned or co- owned as of the Amendment Effective Date by
Genentech or a subsidiary of Genentech, or (iii) but for the March 26, 2009
acquisition of Genentech by Roche would have been owned or co-owned as of the
Amendment Effective Date by Genentech or a subsidiary of Genentech, or (iv) are
issued after the Amendment Effective Date and claim priority to a patent or
patent application that but for the March 26, 2009 acquisition of Genentech by
Roche would have been owned or co-owned as of the Amendment Effective Date by
Genentech or a subsidiary of Genentech; and that, in each of cases (i), (ii),
(iii), and (iv), would be infringed by any activity licensed under Section 2.01
but for the license granted under Section 2.02.
1.14.    “Gross Sales” shall have the meaning given in Section 1.17.
1.15.    “Licensed Patents” shall mean (i) each of the patent applications (and
patents issuing therefrom) and patents listed in Exhibit C hereto; (ii) any
patent issuing at any time from any patent application to which any patent
listed on Exhibit C claims priority (including any foreign counterpart issuing
in any country of the Territory); (iii) any patent issuing at any time from any
patent application that claims priority to any of the foregoing patents or
applications or to any application to which any of the foregoing patents claim
priority (including any foreign counterpart issuing in any country of the
Territory); (iv) any patent issuing at any time from a divisional, continuation,
or continuation-in-part of any of the foregoing patent applications (including
any foreign counterpart issuing in any country of the Territory); and (v) all
reissues, reexaminations, extensions, equivalents, and Supplementary Protection
Certificates of any of the foregoing patents and applications in (i), (ii),
(iii), and (iv). Under no circumstance shall a Licensed Patent be deemed to be
within the definition of Excluded Patents.
1.16.    “Licensed Product” shall mean the protein aflibercept, whether sold
under the trade name Eylea® or any other name, and any pharmaceutical
formulation containing the protein aflibercept, in each case that is intended
for use in the Field in the Territory.
1.17.    “Net Sales” shall mean:
1)    The gross amounts invoiced for sales of all Licensed Product sold in the
U.S. and all Licensed Product made in the U.S. and sold anywhere in the
Territory , commencing with the First Commercial Sale, by Licensee, its
Affiliates, and Designees to Third Parties for use in the Field (such invoiced
amounts referred to hereinafter as “Gross Sales”), less the following deductions
from Gross Sales which are actually incurred:
(a)
credits or allowances granted for billing errors or for damaged, outdated,
returned, rejected or recalled Licensed Product;

 

(b)
uncollectible amounts on previously sold Licensed Product and retroactive price
reductions;

 

(c)
reasonable trade, cash and quantity discounts or rebates;

 

(d)
taxes, duties and any other governmental charges or levies imposed upon or
measured by the manufacture, use, or sale of a Licensed Product, as adjusted by
any rebates or refunds;

 


 
4
 




--------------------------------------------------------------------------------






(e)
chargebacks and rebates, including those granted to managed health care
organizations, wholesalers, buying groups, retailers or to federal, state, local
and other governments, their agencies and purchasers and reimbursers;

 

(f)
freight, insurance, data, distribution-related fees, and other charges or fees
directly related to the handling or distribution of Licensed Product or services
provided in connection with the handling or distribution of Licensed Product (to
the extent not paid by a Third Party customer), subject, however, to the
limitation that only fifty percent (50%) of any charges and fees associated with
any credit card transactions may be included in the deductions; and

 

(g)
nursing fees, and inventory management fees, discounts or credits; and credits
and allowances made for wastage replacement, indigent patients, patients unable
to satisfy co-pay obligations and similar programs.

Gross Sales and the foregoing deductions from Gross Sales shall be determined
and recorded in accordance with U.S. Generally Accepted Accounting Principles or
International Financial Reporting Standards, as consistently applied by Licensee
and its Affiliates and presented in their consolidated financial statements.
Where actual data for a particular deduction is not reasonably available at the
time that a royalty payment is due under this Agreement with respect to relevant
Gross Sales, Licensee shall make a reasonable estimate of that deduction for
purposes of calculating Net Sales for a particular Calendar Quarter. Licensee
will subsequently make any required adjustment with respect to that deduction in
the royalty payment owed for the Calendar Quarter in which actual data for a
particular deduction does reasonably become available. In the case of actual
data for a particular deduction that is not reasonably available until after the
Royalty Term, Licensee’s royalty payments made during the Royalty Term shall be
adjusted by a subsequent payment to Genentech or refund to Licensee (as the case
may be) as required based on such actual data, provided, however, that (i)
Licensee shall report such actual data to Genentech as soon as it reasonably
becomes available to Licensee, and (ii) any such refund to Licensee shall not in
any event exceed five million U.S. dollars ($5,000,000).
2)    For the period between May 1, 2016 and May 7, 2016, Licensee shall
calculate Net Sales by taking the total amount of Net Sales for the month of May
2016 and multiplying this amount by 22.5%.
3)    In the event a Licensed Product is sold in combination with one or more
other active ingredients that are not the subject of this Agreement (as used in
this definition of Net Sales, a “Combination”), then the gross amount invoiced
for that Licensed Product shall be calculated by multiplying the gross amount
invoiced for such Combination by the fraction A/(A+B), where “A” is the gross
amount invoiced for the Licensed Product sold separately and “B” is the gross
amount invoiced for the other active ingredient(s) sold separately.
In the event that the other active ingredient(s) is not sold separately, then
the gross amount invoiced for that Licensed Product shall be calculated by
multiplying the gross amount invoiced for the Combination by the fraction A/C,
where “A” is the gross invoice amount for the Licensed Product, if sold
separately, and “C” is the gross invoice amount for the Combination.
In the event that no such separate sales are made, Net Sales for royalty
determination shall be determined by the Parties in good faith.
1.18.    “Party” shall mean either Genentech or Licensee, and when used in the
plural shall mean both Genentech and Licensee.

 
5
 




--------------------------------------------------------------------------------






1.19.    “Person” shall mean an individual, trust, corporation, partnership,
joint venture, limited liability company, association, unincorporated
organization or other legal or governmental entity.
1.20.    “Royalty Term” shall mean the period commencing on the date of the
First Commercial Sale and ending on May 7, 2016.
1.21.    “Term of this Agreement” shall have the meaning given in Section 7.01.
1.22.    “Territory” shall mean the entire world.
1.23.    “Third Party” shall mean any Person other than Genentech or Licensee or
any of their respective Affiliates and Designees.
1.24.    “U.S.” and “United States” shall mean the United States of America,
including its territories and possessions.
Article II    
GRANTS, COVENANTS AND DISMISSALS
2.01.    License to Licensed Patents. Subject to the terms and conditions of
this Agreement, Genentech hereby grants to Licensee and its Affiliates and
Licensee and its Affiliates hereby accept a non-exclusive, worldwide license
under the Licensed Patents for the Term of this Agreement to make, have made,
use, offer for sale, sell, import, and export Licensed Product in the Field in
the Territory.
2.02.    License to Genentech Technology Patents. Subject to the terms and
conditions of this Agreement, Genentech hereby grants to Licensee and its
Affiliates and Licensee and its Affiliates hereby accept a non-exclusive license
under the Genentech Technology Patents for the Term of this Agreement solely to
practice the license granted to Licensee and its Affiliates in Section 2.01.
2.03.    Covenant Not To Sue For Activities Prior to Amendment Effective Date.
Genentech, on behalf of itself and its predecessors, successors, assigns, and
Affiliates, agrees and covenants not to sue Licensee, its Affiliates, or
Designees for infringement of any of the Licensed Patents or Genentech
Technology Patents based on any activity that occurred prior to the Amendment
Effective Date that would be licensed under Section 2.01 had such activity
occurred on or after the Amendment Effective Date; provided, however, that this
covenant does not release Licensee, its Affiliates, and Designees from any
obligation under this Agreement, including, but not limited to, the obligation
to pay the sales milestone and royalties and to maintain records and make
reports under and in accordance with Articles III and IV with respect to all Net
Sales of Licensed Product sold during the Royalty Term. The Parties acknowledge
and agree, for the sake of clarity, that the covenant in this Section 2.03 is
given only with respect to the Licensed Patents and Genentech Technology
Patents, and not any other patents.
2.04.    Right of Licensee to Grant Sublicenses. Licensee and its Affiliates
shall have the right to grant sublicenses to Designees under the licenses
granted to Licensee and its Affiliates in Sections 2.01 and 2.02. No Designee to
which Licensee or its Affiliate grants a sublicense shall have the right to
grant any further sublicenses of any Licensed Patents and/or Genentech
Technology Patents, except that Licensee may grant to Bayer Healthcare LLC and
its Affiliates a sublicense that includes a right for Bayer Healthcare LLC and
its Affiliates to grant a further sublicense to a Bayer Designee, under which
further sublicense the Bayer Designee shall have the right to make (but not have
made), use, offer for sale, sell, import, or export Licensed Product in the
Field in any country (or portion thereof) in the Territory on behalf of, or in
collaboration or partnership with, Bayer Healthcare LLC or any of its
Affiliates. Licensee will require its Affiliates and Bayer Healthcare LLC and
its Affiliates to provide Licensee with notice of any sublicense to a Designee.
Licensee shall always be responsible for the payment of royalties on all Net
Sales of Licensed Product

 
6
 




--------------------------------------------------------------------------------






sold during the Royalty Term by any of its Affiliates and any Designees and for
the performance by such Affiliates and Designees of obligations delegated to
them by Licensee pursuant to this Agreement, irrespective of whether such
Designee has formally been granted a sublicense under this Section 2.04.
Licensee and its Affiliates shall also have the right to grant to any healthcare
payer or provider a sublicense to administer or have administered to a patient
Licensed Product that is sold to such payer or provider, in which case the payer
or provider shall not be considered a Designee provided that royalties are paid
on the Licensed Product sold to such such payer or provider in accordance with
the other terms of this Agreement.
2.05.    Dismissal of Proceedings. Not later than five business days after the
Amendment Effective Date, the Parties shall cause their attorneys of record in
the Pending U.S. Litigation to execute and file with the Court the Stipulation
of Dismissals in the form of Exhibit E hereto.
2.06.    Acknowledgement, Licensee acknowledges that patents are publicly
available documents and consequently Licensee had the ability prior to the
Amendment Effective Date to search for and identify those patents owned or
co-owned by Genentech for which it believed a license was necessary or desirable
to make, use, or sell Licensed Product in the Field in the Territory. Licensee
further acknowledges that it could have sought from Genentech royalty-bearing
licenses with respect to only one or several individual patents within the
Licensed Patents and/or the Genentech Technology Patents prior to entering into
this Agreement, but that for reasons of convenience, business certainty, and
other considerations, Licensee agreed to enter into this Agreement and obtain
the licenses herein with respect to all patents within the Licensed Patents and
Genentech Technology Patents.
Article III    
MILESTONE AND ROYALTIES OWED
3.01.    Sales Milestone. Within thirty (30) days following the date when total
cumulative Net Sales of Licensed Product sold in the U.S. reach four hundred
million U.S. dollars ($400,000,000), Licensee shall make a one-time,
non-refundable, non-creditable payment of sixty million U.S. dollars
($60,000,000) to Genentech. The Parties acknowledge and agree that this payment
has already been timely made prior to the Amendment Effective Date.
3.02.    Royalties. Licensee shall pay to Genentech the following royalties as a
percentage of total cumulative Net Sales of Licensed Product (i) sold in the
U.S. during the Royalty Term (regardless of where such Licensed Product is made)
and (ii) made in the U.S. but sold outside of the U.S. during the Royalty Term:
(a)
4.75% on total cumulative Net Sales of Licensed Product between four hundred
million U.S. dollars ($400,000,000) and three billion U.S. dollars
($3,000,000,000); and

(b)
5.50% on total cumulative Net Sales of Licensed Product in excess of three
billion U.S. dollars ($3,000,000,000).

Royalties shall be paid within sixty (60) days after the end of each full or
partial Calendar Quarter during the Royalty Term in which sales subject to
royalties occur. For the purpose of calculating royalties under this Section
3.02, the sale of a unit of Licensed Product shall be deemed to occur on the
date of the first invoice to a Third Party for the Licensed Product. Royalties
owed under this Section 3.02 are in addition to the sales milestone owed under
Section 3.01. The Parties acknowledge and agree, for the sake of clarity, that
(i) Licensee is obligated to pay the royalties set forth in this Section 3.02 on
all Net Sales of Licensed Product sold during the Royalty Term even if the sixty
day period during which the royalty payment must be made extends beyond the
Royalty Term, (ii) no royalties shall be owed on any Licensed Product that is
sold after the last day of the Royalty Term (even if such Licensed Product was
made during the Royalty Term), and (iii) royalties owed under this Section 3.02
shall not be offset or reduced by any payments that

 
7
 




--------------------------------------------------------------------------------






Licensee, its Affiliates, or Designees may make to license or acquire any Third
Party’s technology, patents, or other intellectual property.
3.03.    Royalties on Certain Sales That Occurred Prior to April 1, 2013.
Whereas prior to the Amendment Effective Date Licensee has paid to Genentech
royalties on certain Net Sales of Licensed Product sold in the U.S. prior to
January 1, 2013 (as to which Genentech retains its right to audit under Section
4.01), Licensee acknowledges and agrees that prior to the Amendment Effective
Date it has not paid to Genentech any royalties on any Net Sales of Licensed
Product made in the U.S. but sold outside of the U.S. Within sixty (60) days
after the Amendment Effective Date, Licensee shall pay to Genentech the
royalties owed under Section 3.02 on all Net Sales of Licensed Product that was
made in the U.S. but sold outside of the U.S. during the period from the date of
the First Commercial Sale to and including March 31, 2013. Except for the
one-time payment of royalties as described in the preceding sentence, all other
royalties owed to Genentech under Section 3.02 shall be due and payable as set
forth in Section 3.02.
3.04.    Sales To or Between Licensee, Affiliates, and Designees. Sales of
Licensed Product to or between any of Licensee, its Affiliates, and Designees
for further sale shall not be included in Net Sales; provided, however, that in
such cases the first sale of each unit of Licensed Product by Licensee, or any
of its Affiliates, or Designees, to a Third Party in an arm’s length transaction
shall be included in Net Sales.
3.05.    No Other Consideration. Without the prior written consent of Genentech,
Licensee, its Affiliates, and Designees shall not solicit or accept any
consideration for the sale of Licensed Product other than as will be accurately
reflected in Net Sales; provided, however, that the supply or other disposition
of Licensed Product, without charge, in the Field in the Territory as follows
shall not be included in the computation of Net Sales: (i) as samples, (ii) as
replacement for damaged or otherwise unusable Licensed Product (provided that
such replacement is not with respect to damaged or otherwise unusable Licensed
Product for which a deduction from Net Sales has been or will be taken under
Section 1.17); (iii) for use in clinical studies conducted to obtain regulatory
approval(s) or for post-marketing surveillance purposes (also referred to as
Phase IV clinical trials in the U.S.); (iv) for use in any tests or studies
reasonably necessary to comply with any applicable law or regulation, or any
request by a regulatory or governmental authority; (v) for compassionate use or
for investigator sponsored trials; in each of cases (i), (ii), (iii), (iv) , and
(v) in an amount that is commercially reasonable.
Article IV    
RECORDS, REPORTS AND PAYMENTS
4.01.    Records Retention. Licensee and its Affiliates shall keep true,
complete, and accurate records of all sales of all Licensed Product in the Field
in the Territory in sufficient detail to permit Genentech to confirm the
accuracy of Licensee’s Net Sales calculations and royalty calculations,
including for sales by Designees. At Genentech’s request and expense, Licensee
shall permit not more than once in a twelve (12) month period an independent
certified public accountant appointed by Genentech and approved by Licensee
(such approval not to be unreasonably withheld or delayed) to examine at a
mutually agreeable location in New York, NY or another city as to which the
Parties may mutually agree, upon reasonable notice and at reasonable times, such
records to the extent necessary for Genentech to confirm the accuracy of
Licensee’s Net Sales calculations (including the details of all deductions taken
from Gross Sales to arrive at Net Sales) and royalty calculations. Licensee
shall be responsible for providing the appointed accountant access at such
location to such records that in the ordinary course of business are in the
possession, custody, or control of Licensee and its Affiliates (including any
records that Licensee and its Affiliates receive from Designees). In addition,
Licensee shall (a) require Designees to keep and maintain true, complete, and
accurate records of all Net Sales and the calculation of royalties due on such
Net Sales for at least three (3) years from the Calendar Quarter in which such
Net Sales are made, ensure compliance with such obligation by Designees, and
require quarterly written reports to Licensee of all Net Sales and all
deductions therefrom, and (b) use commercially reasonable efforts to cause
Designees to make available for inspection by the appointed accountant, at a
mutually convenient location in the United States, true, complete, and accurate
records of Designees’ sales of all Licensed Product in the Field in the
Territory in

 
8
 




--------------------------------------------------------------------------------






sufficient detail to permit Genentech to confirm the accuracy of Licensee’s Net
Sales calculations and royalty calculations based on Designees’ sales. The
appointed accountant shall enter into a confidentiality agreement with Licensee
upon terms comparable to those in Section 8.13, which confidentiality agreement
shall continue to apply to any information provided to such accountant for the
examination unless and until such information (i) becomes generally available to
the public other than through any breach of the confidentiality agreement by
such accountant or (ii) becomes known to such accountant other than from or
through a Person having an obligation to Licensee not to disclose such
information. Such examination of the records of Licensee, its Affiliates, and
Designees shall be limited to a period of time no more than three (3) years
immediately preceding the request for examination. The report of any such
examination shall be made simultaneously to Genentech and Licensee and shall
include a statement of the amount, if any, by which Licensee has underpaid or
overpaid royalties, and a description of the nature and basis of the
underpayment or overpayment. In the event of an underpayment of royalties,
Licensee shall promptly pay the deficiency plus interest pursuant to Section
4.06 to Genentech; and if royalties to Genentech were underpaid by more than
five (5) percent, then Licensee shall additionally reimburse Genentech for its
reasonable costs incurred in examining such records.
4.02.    Reports. Except as provided in Section 4.03, within sixty (60) days
after the end of each full or partial Calendar Quarter during the Royalty Term,
Licensee shall furnish to Genentech a written report of all sales of all
Licensed Product during such Calendar Quarter. Such report shall state,
separately for such sales of Licensed Product sold in the U.S. (regardless of
where such Licensed Product was made) and for such sales of Licensed Product
made in the U.S. but sold outside of the U.S., the following items: (i) the
total Gross Sales, (ii) the Net Sales, (iii) the currency conversion rate(s)
used and the U.S. dollar-equivalent of such Net Sales, determined in accordance
with Section 4.07, and (iv) for all Net Sales subject to royalties pursuant to
Section 3.02, the amount of royalties owed. Genentech shall maintain this report
as confidential pursuant to Section 8.13, and also Genentech shall use
reasonable efforts within the company to limit access to such report to only
employees of its and its Affiliates’ Finance and Legal functions and those other
employees of Genentech and its Affiliates who are responsible for auditing,
managing, or maintaining this Agreement in the ordinary course of business.
4.03.    Report of Certain Sales That Occurred Prior to April 1, 2013. Within
sixty (60) days after the Amendment Effective Date, Licensee shall furnish to
Genentech a written report of all sales of all Licensed Product made in the U.S.
but sold outside of the U.S. during the period from the date of the First
Commercial Sale to and including March 31, 2013. Such report shall separately
state with respect to such sales (i) the total Gross Sales, (ii) the Net Sales,
(iii) the currency conversion rate(s) used and the U.S. dollar-equivalent of
such Net Sales, determined in accordance with Section 4.07, and (iv) for all Net
Sales subject to royalties pursuant to Section 3.02, the amount of royalties
owed. Genentech shall maintain this report as confidential pursuant to Section
8.13, and also Genentech shall use reasonable efforts within the company to
limit access to such report to only employees of its and its Affiliates’ Finance
and Legal functions and those other employees of Genentech and its Affiliates
who are responsible for auditing, managing, or maintaining this Agreement in the
ordinary course of business. Licensee acknowledges and agrees, for the sake of
clarity, that all Net Sales of all Licensed Product made in the U.S. but sold
outside of the U.S. during the period from the date of the First Commercial Sale
to and including March 31, 2013 shall be included in the calculation of total
cumulative Net Sales of Licensed Product for purposes of Section 3.02.
4.04.    Payments. The sales milestone (Section 3.01), royalties (Section 3.02),
and any other amounts owed by Licensee to Genentech under this Agreement shall
be paid in U.S. dollars and, unless otherwise agreed to by Genentech in writing,
shall be made by wire transfer of immediately available funds to such bank
account as Genentech may from time to time designate in writing. All payments
shall be free and clear of any taxes, duties, levies, fees or charges.
4.05.    Finality. Except in the event of Genentech’s material breach of Section
2.01, 2.02, and/or 2.03, as established in an arbitration proceeding conducted
pursuant to Section 8.10, Licensee hereby releases and forever waives any right
to challenge or dispute any amounts paid or owed on Licensed Product pursuant to
the terms and conditions of this Agreement after the Effective Date, except to
the extent the Parties have a disagreement with respect to the calculation of
Net Sales or the timing of the royalty payments owed on Net Sales of Licensed
Product.

 
9
 




--------------------------------------------------------------------------------






4.06.    Interest. Any payment not made when due shall bear interest, calculated
from the date such payment was due, at the annual rate of one percent point (1%)
over the prime rate of interest as reported in The Wall Street Journal.
4.07.    Currency Conversion. Net Sales outside of the United States shall first
be determined in the currency in which they are earned and shall then be
converted into an equivalent amount in U.S. dollars using Licensee’s usual and
customary foreign currency conversion methodology, consistently applied.
Article V    
REPRESENTATIONS AND WARRANTIES; COVENANTS
5.01.    Each Party represents and warrants that it has been represented by
independent legal counsel of its own choosing in connection with this Agreement,
and that it had adequate opportunity to consult with such counsel prior to the
execution of this Agreement.
5.02.    Genentech represents and warrants that, as of the Effective Date and as
of the Amendment Effective Date, it is the owner of the Licensed Patents, and
that it has the right to grant the licenses set forth in Article II.
5.03.    Genentech represents that, to the best of its knowledge as of the
Amendment Effective Date, it did not at any time from July 1, 2011 through and
including the Amendment Effective Date (x) assign to any of its Affiliates or
any Third Party ownership of, or (y) grant to any of its Affiliates or any Third
Party an exclusive license in the Field under, any patent that (i) would be
infringed by Licensee’s practice of the license granted to it in Section 2.01,
and (ii) but for such assignment or exclusive license, would have been within
the definition of Genentech Technology Patents as of the Amendment Effective
Date. As used in this paragraph, “knowledge” means actual knowledge following
reasonable inquiry within Genentech’s Legal Department, based on whatever facts
they have regarding, for example, the structure, composition, formulation, and
manufacture of Licensed Product.
5.04.    Genentech represents that, to the best of its knowledge as of the
Effective Date and the Amendment Effective Date, Licensee’s practice of the
license granted to it in Section 2.01 or Section 2.02 would not infringe any
United States patent within the Encumbered Patents. As used in this paragraph,
“knowledge” means actual knowledge following reasonable inquiry within
Genentech’s Legal Department, based on whatever facts they have regarding, for
example, the structure, composition, formulation, and manufacture of Licensed
Product.
5.05.    Except in the event of Genentech’s material breach of Section 2.01,
2.02, 2.03, and/or 5.02 as established in an arbitration proceeding conducted
pursuant to Section 8.10, Licensee covenants that during the Term of this
Agreement it will not fail or refuse to pay to Genentech the sales milestone
(Section 3.01) and royalties (Section 3.02) owed with respect to Licensed
Product pursuant to the terms and conditions of this Agreement.
5.06.    Nothing in this Agreement is or shall be construed as:
(a)
A warranty or representation by Genentech as to the scope of any claim or patent
or patent application within the Licensed Patents or the Genentech Technology
Patents;

(b)
A warranty or representation by Genentech that anything made, used, offered for
sale, sold, or otherwise disposed of under any license granted in this Agreement
is or will be free from infringement of any patent rights or other intellectual
property right of any Third Party;


 
10
 




--------------------------------------------------------------------------------






(c)
A grant by Genentech, whether by implication, estoppel, or otherwise, of
any licenses other than those expressly granted under Article II;

(d)
A grant by Genentech, whether by implication, estoppel, or otherwise, of any
license under any patents or patent applications other than the Licensed Patents
and the Genentech Technology Patents; or

(e)
An obligation on the part of Genentech to bring or prosecute actions or suits
against any Third Party for infringement of any of the Licensed Patents or the
Genentech Technology Patents.

5.07.    EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, NO PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS
ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER. THE PARTIES
SPECIFICALLY DISCLAIM ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR PATENTABILITY, VALIDITY, OR ENFORCEABILITY
OF THE LICENSED PATENTS OR THE GENENTECH TECHNOLOGY PATENTS.
Article VI    
INDEMNIFICATION
6.01.    Indemnification by Licensee. Licensee shall indemnify, defend and hold
harmless Genentech, its Affiliates, and each of their respective directors,
officers, employees and agents, from and against any and all liabilities,
claims, demands, expenses (including, without limitation, reasonable attorneys’
and professional fees and other costs of litigation), losses or causes of action
(each, a “Liability”) arising out of or relating to a claim by a Third Party in
any way based on (i) the possession, manufacture, use, sale or other disposition
of Licensed Product, whether based on breach of warranty, negligence, product
liability or otherwise, or (ii) the exercise of any right granted to Licensee,
its Affiliates, or Designees pursuant to this Agreement, except to the extent,
in each case (i) and (ii), that such Liability is caused by the gross negligence
or willful misconduct of Genentech as determined by a court or other tribunal
having jurisdiction. Upon receiving notice of any such Liability from or with
respect to any Third Party, Genentech shall promptly inform Licensee of such
notice of Liability and permit Licensee to handle and control the defense
(including litigation and settlement) of such Liability, at Licensee’s sole
expense, provided, however, that Licensee shall not settle any such Liability
without the prior written consent of Genentech (which consent shall not be
unreasonably withheld or delayed).
6.02.    Indemnification for Breach of Article V. Any Party that breaches any
representation or warranty set forth in Article V shall indemnify, defend and
hold harmless the other Party and its Affiliates, and each of their respective
directors, officers, employees and agents, from and against any and all
liabilities, claims, demands, expenses (including, without limitation,
reasonable attorneys’ and professional fees and other costs of litigation),
losses or causes of action directly resulting from any claim by a Third Party
arising out of or relating to any such breach of representation or warranty.
Article VII    
TERM AND TERMINATION
7.01.    Term. This Agreement commenced on the Effective Date and remains in
full force and effect until the expiration of the last patent within the
Licensed Patents and the Genentech Technology Patents (“Term of this
Agreement”). Subject to the fulfillment by Licensee, its Affiliates, and
Designees of all the terms and conditions of

 
11
 




--------------------------------------------------------------------------------






this Agreement including, but not limited to, the payment of all amounts owed
under Article III, following the Royalty Term the licenses under Sections 2.01
and 2.02 and any sublicense(s) granted in accordance with Section 2.04 shall
become fully paid-up and royalty free for the remainder of the Term of this
Agreement.
7.02.    Breach of Article III. Genentech is materially relying on Licensee’s
agreement to comply fully and in all respects with Article III. Accordingly,
Genentech and Licensee agree that if Licensee fails to comply with any section
of Article III in any respect, Genentech shall notify Licensee in writing of
such failure to comply and Licensee shall have thirty (30) days to cure the
failure to comply (“the Licensee Cure Period”). If Licensee fails to cure the
non-compliance by the end of the Licensee Cure Period, Genentech shall be
entitled to seek all relief available at law and equity in an arbitration
proceeding conducted pursuant to Section 8.10. If the arbitration award includes
an order terminating this Agreement on account of Licensee’s failure to comply
with Article III, Genentech shall be entitled to file in a U.S. district court
or other tribunal of competent jurisdiction a patent infringement lawsuit
against any one or more of Licensee, its Affiliates, and Designees with respect
to the Licensed Patents, Genentech Technology Patents, and/or any other patents.
7.03.    Breach of Article II. Licensee is materially relying on Genentech’s
agreement to grant the licenses and covenant not to sue provided for in Article
II. Accordingly, Genentech and Licensee agree that if Genentech commits a
material breach of Article II by revoking or terminating any of the licenses
and/or covenant provided for therein, Licensee shall notify Genentech in writing
of such material breach and Genentech shall have thirty (30) days to cure that
material breach (“the Genentech Cure Period”). If Genentech fails to cure the
material breach by the end of the Genentech Cure Period, Licensee shall be
entitled to seek all relief available at law and equity in an arbitration
proceeding conducted pursuant to Section 8.10.
Article VIII    
MISCELLANEOUS PROVISIONS
8.01.    No Other License. No licenses other than those expressly set forth in
Article II are or shall be deemed to have been granted under this Agreement
whether by implication, estoppel or otherwise. By way of example only, and
without limitation, no license is or shall be deemed to have been granted under
this Agreement to make, have made, use, offer for sale, sell, import, or export
(i) any product listed in Exhibit D, or (ii) the active ingredient of any
product listed in Exhibit D (regardless of whether such active ingredient is
made, have made, used, offered for sale, sold, imported, or exported in isolated
form or in combination with one or more other active ingredients and/or any
other substances).
8.02.    Relationship of the Parties. Nothing in this Agreement is intended or
shall be deemed to constitute or give rise to a partnership, agency,
distributorship, employer-employee, joint venture, or fiduciary relationship
between the Parties. No Party shall incur any debts or make any commitments for
the other.
8.03.    Patent Prosecution and Enforcement. Genentech shall be solely
responsible, at its sole discretion and expense, for the prosecution, defense,
and maintenance of the Licensed Patents and Genentech Technology Patents
(including whether to undertake such activities), and for enforcing the same
against actual or suspected Third Party infringers (including whether to
undertake such activities).
8.04.    Assignment. Neither Party shall assign any of its rights or obligations
hereunder except: (i) as incident to the merger, consolidation, reorganization
or acquisition of stock or assets affecting substantially all of the assets or
voting control of the assigning Party; (ii) to any Person to which it transfers
all or substantially all of its assets related to the Licensed Product; (iii) to
an Affiliate if the assigning Party remains liable and responsible for the
performance and observance of all of the Affiliate’s duties and obligations
hereunder; or (iv) with the prior written consent of the other Party (which
consent shall not be unreasonably withheld). A Party making an assignment shall
promptly give written notice thereof to the other Party. This Agreement shall be
binding upon the successors and permitted assigns

 
12
 




--------------------------------------------------------------------------------






of the Parties, and the name of a Party appearing herein shall be deemed to
include the names of such Party’s successors and permitted assigns to the extent
necessary to carry out the intent of this Agreement. Any assignment not in
accordance with this Section 8.04 shall be void.
8.05.    Trade Names and Trademarks. Except as otherwise provided herein, no
right, expressed or implied, is granted by this Agreement to use in any manner
the name “Genentech” or any other trade name or trademark of Genentech or any of
its Affiliates in connection with the performance of this Agreement. Except as
otherwise provided herein, no right, expressed or implied, is granted by this
Agreement to use in any manner the name “Regeneron” or any other trade name or
trademark of Licensee or its Affiliates in connection with the performance of
this Agreement.
8.06.    Entire Agreement. This Agreement constitutes and contains the entire
understanding and agreement of the Parties with respect to the subject matter
hereof and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements, whether verbal or written,
between the Parties with respect to subject matter hereof. No waiver,
modification, or amendment of any provision of this Agreement shall be valid or
effective unless made in writing and signed by a duly authorized representative
of each of the Parties.
8.07.    Effect on Original Agreement. As of the Amendment Effective Date, this
Agreement shall supersede and replace the Original Agreement.
8.08.    No Effect on Other Agreements. Nothing in this Agreement is intended or
shall be deemed to amend, alter, modify, or have any effect whatsoever on any of
the terms and conditions of any other written agreement between the Parties
entered into prior to the Effective Date that pertains to subject matter
different from the subject matter of this Agreement. Nothing in this Agreement
shall be used to construe or interpret any other written agreement between the
Parties. By way of example only, and without limitation, nothing in this
Agreement is intended or shall be deemed to amend, alter, modify, or have any
effect on (i) that certain Confidentiality Agreement that was entered into by
and between the Parties with respect to the settlement discussions that preceded
this Agreement, [****].
8.09.    Waiver of Breach or Default. The waiver by a Party of any breach of or
default under any of the provisions of this Agreement or the failure of a Party
to enforce any of the provisions of this Agreement or to exercise any right
hereunder shall not constitute or be construed as a waiver of any other breach
or default or as a waiver of any such rights or provisions hereunder.
8.10.    Dispute Resolution. Except as otherwise expressly provided in this
Agreement, any dispute, controversy, or claim arising out of or in connection
with or relating to this Agreement or the breach or alleged breach thereof
(including any dispute regarding arbitrability), but not including any dispute,
controversy, or claim concerning the patentability, validity, enforceability, or
infringement of any patent, shall be finally and exclusively decided by binding
arbitration under the then-current Commercial Arbitration Rules of the American
Arbitration Association (“AAA”). If the arbitration is demanded by Genentech,
the arbitration shall be held in New York, New York. If the arbitration is
demanded by Licensee, the arbitration shall be held in San Francisco,
California. The Parties shall choose, by mutual agreement, one (1) neutral
arbitrator within thirty (30) days of receipt of the notice of the intent to
arbitrate. If no arbitrator is appointed within that time or any extension
thereof to which the Parties may mutually agree, the AAA shall make the
appointment of the arbitrator within thirty (30) days of such failure, which
arbitrator shall be a U.S. citizen and shall have substantial prior experience
arbitrating patent licensing disputes in the United States. The Parties shall
have the right to conduct discovery as provided for in the Federal Rules of
Civil Procedure. All discovery shall be completed within two (2) months
following the appointment of the arbitrator. The arbitrator’s decision and award
in the arbitration shall be in writing setting forth the basis therefor and
shall be rendered within six (6) months following the appointment of the
arbitrator. The award rendered by the arbitrator shall include costs of the
arbitration, reasonable attorneys’ fees, and reasonable costs for experts and
other witnesses, and judgment on the award may be entered in any court having
jurisdiction. To the extent permitted by law, the arbitration proceeding and
arbitrator’s decision shall be confidential and the arbitrator shall issue
appropriate protective orders to safeguard each Party’s confidential
information. Nothing in this Agreement shall be deemed as preventing either
Party from seeking temporary injunctive

 
13
 




--------------------------------------------------------------------------------






relief (or any other provisional remedy) from any court having jurisdiction over
the Parties and the subject matter of the dispute but only to the extent
necessary to protect such Party’s name, confidential information, or other
similar proprietary rights, or to prevent any imminent irreparable harm. Each
Party hereby consents to the jurisdiction and venue of the courts in the State
of California and the State of New York for purposes of entering judgment on the
arbitration award.
8.11.    Choice of Law. The validity, performance, construction, and effect of
this Agreement and any arbitration conducted under Section 8.10 shall be
governed by and interpreted in accordance with the laws of the State of New York
without regard to conflict of laws principles.
8.12.    Notices. Any notice, request, consent, or other document required or
permitted to be given under this Agreement or otherwise relating to this
Agreement shall be in writing and shall be deemed to have been sufficiently
given if delivered in person, or sent by overnight courier or registered mail to
the Party to whom it is directed at its address shown below or such other
address as such Party shall have last given by notice to the other Party. Any
such notice, request, delivery, approval or consent shall be deemed received on
the date of hand delivery (provided that such date is a business day, otherwise
it shall be deemed received on the next business day), or one (1) business day
after dispatch by overnight courier, or five (5) business days after dispatch by
registered mail.
If to Licensee, addressed to:
    Regeneron Pharmaceuticals, Inc.    777 Old Saw Mill River Road    Tarrytown,
NY 10591    Attn: General Counsel
If to Genentech, addressed to:    Genentech, Inc.    1 DNA Way    South San
Francisco, CA 94080    Attn: Corporate Secretary
8.13.    Confidentiality. Each Party agrees not to disclose any of the terms of
this Agreement or any of the information contained in reports pursuant to
Sections 4.02 and 4.03 of this Agreement to any Person without the prior written
consent of the other Party; provided, however, that each Party shall be free to
disclose any such terms or information (i) to the extent that the Party is
required to make such disclosure pursuant to any court order or subpoena,
provided that the Party required to make such disclosure shall promptly notify
the other Party and allow the other Party a reasonable opportunity to seek a
protective order or injunctive relief from the obligation to make such
disclosure; (ii) that in the opinion of such Party’s legal counsel is required
to be disclosed by the securities laws or regulations of any jurisdiction or the
rules or regulations of any relevant stock exchange, or by any other
governmental law or regulation or by any order of a government agency, provided
that to the extent possible under the circumstances the Party intending to make
such disclosure shall provide prior notice thereof to the other Party and, in
addition, shall request confidential treatment for any part of such disclosure
for which such treatment may reasonably be expected to be granted; (iii) to its
Affiliates, Designees, accountants, attorneys and other professional advisors,
provided that such Persons are obligated to keep such terms or information
confidential to the same extent as said Party; and (iv) [****]. Each Party may
disclose the terms of this Section 8.13 and 8.15 (but no other terms of this
Agreement) for the sole and exclusive purpose of seeking from any Person to whom
a Party intends to make a disclosure under and in accordance with clause (iii)
or (iv) that Person’s acceptance of the conditions of disclosure set forth in
such clause. Licensee represents that, in the opinion of its counsel, the public
disclosure of the financial terms of this Agreement is required by the
securities laws and/or regulations of the United States as applied to Licensee.
The confidentiality terms of this Section 8.13 shall survive any expiration or
termination of this Agreement or the Licensed Patents or the Genentech
Technology Patents.
8.14.    Publicity. Neither Party shall issue any press release or other
publicity material or make any public representation that refers to the
existence of this Agreement without the prior written consent of the other Party
(which consent shall not be unreasonably withheld or delayed). Notwithstanding
the generality of the foregoing, either Party may disclose that the product for
which a license has been granted under this Agreement is the Licensed Product
and that this Agreement conveys no license or other rights with respect to any
diseases or disorders other than eye diseases and eye disorders in a human.

 
14
 




--------------------------------------------------------------------------------






8.15.    Prohibited Use and Discovery of Agreement in Legal Proceedings. No
Party, or any of its Affiliates, or any Designees, or any other Person to which
either Party discloses any of the terms of this Agreement under and in
accordance with Section 8.13(iii) or 8.13(iv), shall seek to obtain through
discovery, attempt to admit into evidence, or attempt to reference or use for
any purpose, this Agreement or any of its terms in any legal or administrative
proceeding, regardless of whether the Parties or any of their respective
Affiliates or any Designees or any such other Persons are litigants in such
proceeding, and regardless of the subject matter of such proceeding, other than
for the sole and exclusive purpose of enforcing the terms of this Agreement or
in support of a defense raised by either Party based on the Agreement. Without
in any way limiting the generality of the foregoing, no Party, or any of its
Affiliates, or any Designees, or any other Person to which either Party
discloses any of the terms of this Agreement under and in accordance with
Section 8.13(iii) or 8.13(iv), shall reference or use this Agreement, or any
facts relating to the terms or existence of this Agreement, in any legal or
administrative proceeding for purposes of any statement, analysis, expert
opinion, or argument relating to patent infringement, patent validity,
liability, or damages for patent infringement (including reasonable royalty and
lost profits measures of damages) except as provided in the preceding sentence.
The confidentiality terms of this Section 8.15 shall survive any expiration or
termination of this Agreement or the Licensed Patents or the Genentech
Technology Patents.
8.16.    No Admission or Concession. This Agreement is the result of settlement
and compromise. Nothing contained in this Agreement, nor any milestone or
royalty payment made by Licensee pursuant to this Agreement, is intended or
shall be deemed to be, or offered in any legal or administrative proceeding as
evidence of, any admission or concession (i) by Licensee, its Affiliates, and
Designees that any Licensed Patent, Genentech Technology Patent, Encumbered
Patent, Excluded Patent or any other patent owned or co-owned by Genentech is
patentable, valid, enforceable, or infringed by Licensee or any of its
Affiliates or any Designees; (ii) by Genentech, that it is willing or able to
grant licenses under the Licensed Patents and/or the Genentech Technology
Patents, or as to what is or may be reasonable consideration for a license under
the Licensed Patents, Genentech Technology Patents, and/or any other patent
owned or co-owned by Genentech; or (iii) by Licensee, its Affiliates, and
Designees that Genentech is entitled to obtain any additional patents falling
within the same family as any Licensed Patent, Genentech Technology Patent,
Excluded Patent or Encumbered Patent, or any extensions or Supplementary
Protection Certificates therefore.
8.17.    Effect of Agreement on Any Future Litigation. Nothing contained in this
Agreement shall preclude or otherwise have any effect on Licensee’s ability, to
the extent permitted by governing laws and rules, (i) to commence a new legal or
administrative proceeding in any venue at any time challenging the validity,
enforceability, or infringement of any patent (a) to which a license has not
been granted to Licensee under Article II (including, but not limited to, the
Excluded Patents and the Encumbered Patents) or (b) in connection with
activities outside the scope of the licenses granted to Licensee under Article
II; or (ii) to defend against any new legal or administrative proceeding
commenced by Genentech against Licensee in any venue at any time by challenging
the validity, enforceability or infringement of any patent asserted by Genentech
against Licensee in that proceeding.
8.18.    Construction. Both Parties have been represented and advised by legal
counsel in connection with the negotiation, drafting, and execution of this
Agreement, and both Parties, through their respective counsel, have participated
in the drafting of this Agreement and accordingly the Parties agree that this
Agreement shall not be deemed to have been drafted by one Party or the other and
will be construed accordingly. The section headings contained in this Agreement
are for convenience of reference only and shall not affect the interpretation or
construction of this Agreement..
8.19.    Severability. If any clause or portion thereof in this Agreement is for
any reason held to be invalid, illegal or unenforceable, the same shall not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement shall be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible. In any
such event, this Agreement shall be construed as if such clause or portion
thereof had never been contained in this Agreement, and there shall be deemed
substituted therefor such provision as will most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
applicable law.

 
15
 




--------------------------------------------------------------------------------






8.20.    Counterparts. This Agreement may be executed simultaneously in one or
more counterparts (including in the form of a PDF or other electronic document),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 
16
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Genentech and Licensee have caused this Agreement to be
executed by their duly authorized representatives.


GENENTECH, INC.
 
REGENERON PHARMACEUTICALS, INC.
 
 
 
 
 
By:
/s/ Frederick C. Kentz, III
 
By:
/s/ Joseph J. LaRosa
 
 
 
 
 
Title:
SVP, Head of Legal Affairs North America
 
Title:
Senior Vice President, General Counsel and Secretary
 
 
 
 
 
Date:
May 16, 2013
 
Date:
May 17, 2013

                        





 
17
 




--------------------------------------------------------------------------------






Exhibit A
Excluded Patents
[****]

 
18
 




--------------------------------------------------------------------------------






Exhibit B
[****] Patents
[****]

 
19
 




--------------------------------------------------------------------------------






Exhibit C
Licensed Patents
[DAVIS-SMYTH]
 
[SHAMS]
Australia Patent No. 717112
 
U.S. Patent Application No. 11/738,284
European Patent No. 0907733
 
U.S. Patent Application No. 13/236,515
German Patent No. 69735942.5
 
[FERRARA]
Greece Patent No. 3058794
 
Canada Patent No. 2754887
Japan Patent No. 3457330
 
PCT Patent Application No. PCT/US96/04338
New Zealand Patent No. 332779
 
U.S. Patent Application No. 08/413,305
U.S. Patent No. 5,952,199
 
 
U.S. Patent No. 6,100,071
 
 
U.S. Patent No. 6,383,486
 
 
U.S. Patent No. 6,897,294
 
 
U.S. Patent No. 7,771,721
 
 
U.S. Patent No. 8,268,313
 
 
U.S. Patent No. 8,268,591
 
 
U.S. Patent No. 8,273,353
 
 
U.S. Patent Application No. 08/643,839
 
 




 
20
 




--------------------------------------------------------------------------------

Exhibit 10.7*


Portions of this Exhibit Have Been
Omitted and Separately Filed
with the Securities And Exchange
Commission with a Request For
Confidential Treatment







Exhibit D


[****]    

 
21
 




--------------------------------------------------------------------------------

Exhibit 10.7*


Portions of this Exhibit Have Been
Omitted and Separately Filed
with the Securities And Exchange
Commission with a Request For
Confidential Treatment







Exhibit E



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
REGENERON PHARMACEUTICALS, INC.,
         Plaintiff,
v.
GENENTECH, INC.,
         Defendant.
 


Civil Action No. 11-CV-01156 (VB)
ECF Case
Jury Demand
GENENTECH, INC.,
         Counter-Plaintiff,
v.
REGENERON PHARMACEUTICALS, INC.
         Counter-Defendant.
 
 



JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
IT IS HEREBY STIPULATED by and among the parties to this action through their
counsel that the above-captioned action (including without limitation all Claims
and Counterclaims and requests for Relief asserted in this action) be and hereby
are dismissed in their entirety with prejudice pursuant to Federal Rule of Civil
Procedure 41(a)(1).

    Each party shall bear its own costs and attorneys’ fees in this action.

 
22
 




--------------------------------------------------------------------------------






Exhibit E (continued)
 

By:                  
Scott K. Reed (SR 5803)
Brian V. Slater (BS 7914)
Gregory B. Sephton (GS 6416)
Robert S. Schwartz (RS 1921)
FITZPATRICK, CELLA, HARPER &
SCINTO
1290 Avenue of the Americas
New York, NY 10104
Tel: (212) 218-2100
Fax: (212) 218-2200
sreed@fchs.com; bslater@fchs.com;
gsephton@fchs.com; rschwartz@fchs.com
Morgan Chu (Pro Hac Vice)
Jason G. Sheasby (Pro Hac Vice)
Keith A. Orso (Pro Hac Vice)
Amir Naini (Pro Hac Vice)
IRELL & MANELLA LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067-4276
Tel: (310) 277-1010
Fax: (310) 203-7199
mchu@irell.com; jsheasby@irell.com;
korso@irell.com; anaini@irell.com
Stephen C. Robinson (SR34 70)
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Four Times Square
New York, NY 10036
Tel: (212) 735-2800
Fax: (917) 777-2800
Stephen.Robinson@skadden.com
Attorneys for Regeneron Pharmaceuticals,
Inc.
By:               
Kenneth A. Gallo
Craig A. Benson
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
2001 K Street NW
Washington, DC 20006
Tel: (202) 223-7356
Fax: (202) 204-7356
kgallo@paulweiss.com
cbenson@paulweiss.com
Eric Alan Stone
Kira A. Davis
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Tel: (212) 373-3000
Fax: (212) 757-3990
estone@paulweiss.com
kdavis@paulweiss.com
Jennifer Gordon
Scott Familant
BAKER BOTTS LLP
30 Rockefeller Center
New York, NY 10112
Tel: (212) 408-2500
Fax: (212) 408-2501
jennifer. gordon@bakerbotts. com
scott.familant@bakerbotts.com
Attorneys for Genentech, Inc.




 
23
 




--------------------------------------------------------------------------------






Exhibit E (continued)

SO ORDERED:
                        
U.S.D.J.
Dated:
                        



 
24
 


